Citation Nr: 0110908	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  92-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis or as secondary to service-connected psychiatric 
disability.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a right hand 
disability.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1944 to February 
1946.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision by 
the RO which found that new and material evidence had not 
been submitted to reopen claims of service connection for 
hypertension, a kidney disorder and a left ankle disability.  
The RO also denied entitlement to secondary service 
connection for hypertension and for residuals of a back 
injury.  In a rating decision of September 1990, the RO 
denied a TDIU.

In January 1991, the veteran testified at a hearing before a 
hearing officer at the RO.  In October 1993, the Board found 
that the veteran had not received notice of an April 1947 
rating action which denied service connection for a left 
ankle disorder and that this issue should be considered on a 
de novo basis; the case was remanded to the RO for such 
consideration and for additional evidentiary development.

In June 1996, the RO confirmed and continued the previous 
denials of the issues then certified for appeal and also 
denied entitlement to service connection for tinnitus.  In a 
rating decision of February 1998, the RO increased the 
evaluation for the veteran's service-connected psychiatric 
disorder, anxiety reaction, from 30 percent to 50 percent 
disabling, effective August 19, 1996.

In rating decision of December 1998, the RO denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected psychiatric disability.  The 
veteran was provided a statement of the case in regard to 
this issue, and, in his substantive appeal, received in late 
December 1998, he requested a hearing before a member of the 
Board in Washington, D.C.  The requested hearing was 
scheduled for March 5, 1999, but the veteran canceled his 
appearance.

In a June 1999 decision, the Board denied the claim for 
service connection for tinnitus, to include on a secondary 
basis, and the claims for secondary service connection for a 
left ankle disability and for the residuals of a back injury, 
on the basis that they were not well-grounded.  In addition, 
the Board determined that new and material evidence had been 
submitted for the purposes of reopening the veteran's claims 
of direct service connection for hypertension and a kidney 
disorder.  The Board remanded the issues of entitlement to 
service connection for hypertension, on a direct basis or as 
secondary to service-connected psychiatric disability; 
entitlement to service connection for a kidney disorder; and 
entitlement to TDIU, to the RO for further development.

Thereafter, in August 1999, the veteran filed a motion for 
reconsideration with regard to the issues that were denied by 
the Board in the June 1999 decision.  In October 1999, this 
motion for reconsideration was denied.  

In an August 1999 rating decision, service connection for 
fractured right hand from thumb to middle finger, dominant 
extremity, was denied.  The veteran perfected an appeal as to 
that issue.  

In a February 2000 rating decision, the RO granted an 
increased rating, to 10 percent, for the veteran's service-
connected right thumb disability effective from December 14, 
1999.  The veteran did not initiate an appeal as to that 
determination.  

In an April 2000 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating decision effective July 19, 1999.  The RO also granted 
service connection for tinnitus and assigned a 10 percent 
rating effective from July 19, 1999.  The veteran did not 
initiate an appeal as to either the evaluation or effective 
date assigned.  

The Board notes that currently, pursuant to the Veterans 
Claims Adjudication Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), certain claims that were denied as not 
well grounded being readjudicated as if the denial or 
dismissal had not been made.  As noted above, in a June 1999 
decision, the Board denied the claims for secondary service 
connection for a left ankle disability and secondary service 
connection for the residuals of a back injury, on the basis 
that they were not well grounded.  The Board notes that the 
Act's provisions apply to those claims that were denied or 
dismissed, by VA or a court, because the claim was not well-
grounded and the denial or dismissal became final during the 
period beginning on July 14, 1999, and ending on the date of 
the enactment of the Veterans Claims Adjudication Act of 
2000, which was November 9, 2000.  In this case, the final 
denial was before July 14, 1999; thus, these particular 
claims for service connection may not be readjudicated.

The Board notes that the veteran has again raised the issue 
of service connection for left ankle disability.  In 
addition, the veteran has raised the issue of service 
connection for post-traumatic stress disorder (PTSD).  The 
Board refers these issues to the RO for appropriate action.  


FINDING OF FACT

The veteran currently has hypertension that has been 
medically related to his service in the military.  


CONCLUSION OF LAW

Service connection for hypertension is warranted, as this 
disability was incurred service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 1991); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may also be granted for 
certain chronic disorders, such as cardiovascular disorders 
(to include hypertension, cardiovascular-renal disease, and 
renal caliculi) manifested to a compensable degree after 
discharge from service, one year for cardiovascular 
disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Secondary service connection 
encompasses the extent of additional disability due to 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As noted above, the veteran had active service from August 
1944 to February 1946.  The record shows that he is a combat 
veteran who served during World War II.  The Board notes that 
where a combat veteran alleges he suffers disability due to 
disease or injury incurred in service,  38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes 
it clear that special considerations attend the cases of 
combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  In the second step, the VA must then 
determine if the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
again without weighing the veteran's evidence with contrary 
evidence.  If these two inquiries are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service- connection," even if no official record of such 
incurrence exists.  At this point a factual presumption 
arises that the alleged injury or disease is service-
connected.  It is in the third step under Collette, that the 
VA is to weigh evidence contrary to that which established 
the presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The veteran contends that he incurred hypertension during 
service, or, alternatively, that he developed hypertension 
secondary to his service-connected psychiatric disability.

The service medical records do not contain any blood pressure 
readings or a diagnosis of hypertension.  Following service, 
the veteran was afforded a VA examination in March 1947.  At 
that time, the veteran's blood pressure was recorded as 
120/80.  At  an examination conducted for VA hospital 
treatment in December 1949, a blood pressure reading of 
144/92 was reported.  During a private medical examination 
conducted in January 1950 by W.H. Sorenson, M.D., a blood 
pressure reading of 140/100 was recorded.  The veteran was 
hospitalized by VA from January 1953 to February 1953.  
During that period of time, the veteran had blood pressure 
readings of 138/94, 110/66, and 150/110.  In March 1953, the 
veteran was afforded a VA examination.  At that time, his 
blood pressure was 130/90.  During a VA hospitalization from 
late August to early September 1955, the veteran's blood 
pressure was recorded as 120/85.  In a January 1979 
statement, a private physician, J.C. Collazo, M.D.,  reported 
a blood pressure reading of 160/100.  It was noted that the 
veteran's blood pressure fluctuated between 150/100, 140/100, 
140/95 and 150/95.  The diagnoses included hypertension.  
This is the first specific diagnosis of hypertension.  

Thereafter, the veteran continued to have a diagnosis of 
hypertension.  In December 1999, the veteran was afforded a 
VA hypertension examination.  At that time, the examiner 
indicated that he had the veteran's claims files in his 
possession.  In this history section of the examination 
report, the examiner noted that the veteran "had had 
hypertension since he got out of the service."  The examiner 
did not specifically indicate if he was making this statement 
based on the veteran's personal history or based on a review 
of the claims file.  Physical examination resulted in a 
diagnosis of hypertension.  

In March 2000, the veteran was afforded another VA 
hypertension examination.  The examiner noted that he was 
requested to opine as to the etiology of the veteran's 
hypertension.  The examiner indicated that the veteran 
currently had hypertension.  With regard to the etiology 
thereof, the examiner indicated that the veteran's claims 
files had been reviewed by him and another physician.  First, 
it was noted that the veteran had significant hypertension in 
January 1950.  It was noted by the examiner that it was well 
known that, at that time, there were no antihypertensive 
medications used in the United States except for the use of 
sedatives.  It was further noted that the prior to 1954, 
elevated blood pressure was either ignored or "treated" 
with the same medication as emotional problems.  The examiner 
indicated that the fact that it was documented that the 
veteran had severe hypertension in 1950 indicated to both 
physicians that it was as likely as not that the veteran had 
hypertension for many years before that.  He further noted 
that it was very common in the early stages of hypertension 
for blood pressure readings to fluctuate widely.  In 
addition, the examiner noted that while hypertension is not 
caused by a mental problem, it was known that blood pressure 
becomes elevated with anxiety, depression, and PTSD.  

Based on the foregoing facts, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the record presents a basis for a grant of service connection 
for hypertension.  As indicated above, the veteran was 
discharged from service in 1946.  The record shows elevated 
blood pressure readings as early as 1949.  According to the 
VA examiners, the veteran had severe hypertension by 1950.  
Although the examiners did not specify exactly the time frame 
they meant when they opined that it is as likely as not that 
the veteran had hypertension for "many years" before 1950, 
the Board finds that in viewing the medical report in its 
entirety, it appears clear that the examiners were indicating 
that the veteran's hypertension was present during service 
and/or within one year thereof.  This information taken in 
conjunction with the notation by the VA examiner in December 
1999, that the veteran "had had hypertension since he got 
out of the service," as well as the veteran's contentions 
and 38 U.S.C.A. § 1154, compels the Board to find that the 
veteran's current hypertension is etiologically related to 
his military service.

In light of the foregoing medical evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
hypertension as this disability was incurred during service.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5107(b)); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309 (2000).


ORDER

Service connection for hypertension is granted.  


REMAND

The other issues in appellate status are entitlement to 
service connection for a kidney disorder, entitlement to 
service connection for a right hand disability, and 
entitlement to TDIU.

Pertinent to the issues for consideration, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

With regard to a kidney disability, VA records show that the 
veteran's was diagnosed as having a left kidney stone in 
1993.  A December 1999 genitourinary examination revealed 
that the veteran still had a left renal stone that was noted 
to be asymptomatic.  The examiner indicated that the veteran 
appeared to have normal renal function according to his BUN 
and creatinine, but his potassium and phosphorus were 
borderline and he had a history of increased echogenicity of 
the kidneys on abdominal ultrasound that suggested medical 
renal disease.  The examiner recommended a renal consult for 
evaluation of kidney status.  Also, a scrotal ultrasound was 
recommended with a re-consult by a urologist for review of 
those films.  Thereafter, in March 2000, the veteran was 
afforded a VA hypertension examination.  This examiner noted 
that the veteran had normal renal function on the prior 
genitourinary examination and, as such, opined that a further 
renal consult was unnecessary.  No further consultation was 
performed.  

In view of the recent directives set forth above, the Board 
finds that the recommendation by the VA urologist that the 
veteran be afforded a renal examination should be followed 
rather than the recommendation by the hypertension examiner 
that the veteran not be afforded a renal examination.  In 
that regard, the renal examiner should determine if further 
ultrasounds are necessary.  The examiner should offer an 
opinion as to whether the veteran currently has a kidney 
disorder and, if so, whether such disorder is as least as 
likely as related to service.  

With regard to a right hand disability, the Board notes that 
the veteran was afforded a VA hand examination in December 
1999.  While the veteran is service-connected for a right 
thumb disability, he is not service-connected for any other 
right hand disability.  At that time, the veteran described 
having right-hand pain and weakness of grip strength.  The 
physical examination, however, seemed to be relevant only to 
service-connected right thumb disability.  In addition, a 
December 3, 1998 VA clinical record notation indicated that 
the veteran was being followed in their "Primary Care" for 
his right hand.  It does not appear that these records are 
complete.  There is no medical opinion of record regarding 
any current right hand disability and its relationship, if 
any, to service.  

Furthermore, there appear to be missing records from the VA 
Medical Center (VMAC) in Houston, Texas.  The Board is not 
reasonably certain that these recent VA records do not exist 
or that efforts to obtain them would be futile.  Furthermore, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  Thereafter, the veteran should be 
afforded VA renal and orthopedic examinations by examiners 
who have had an opportunity to review all of the medical 
evidence of record in order to obtain opinion as to the 
existence and etiology of any current kidney and/or right 
hand disabilities.  

Finally, the Board notes that he resolution of the two 
service connection issues in appellate status could well 
impact upon the veteran's claim for a TDIU.  Therefore, after 
obtaining opinions as to the relationship between the 
service-connected disabilities in question and service, the 
RO should obtain an opinion as to the impact of the veteran's 
service-connected disabilities on his employability.  . 

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The Board notes that the claims for service connection for a 
kidney disability and for a right hand disability were each 
denied as not well grounded.  However, in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits.  Hence, on 
remand, the claim should be adjudicated on the merits.  This 
action should be accomplished by the RO, in the first 
instance, to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records, to specifically include 
any outstanding records from the Houston 
VAMC.  The RO should also obtain all 
outstanding pertinent medical records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA renal and 
orthopedic examinations to determine the 
current nature and etiology of any 
current kidney and right hand 
disabilities.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by each 
of the physicians designated to examine 
the veteran.  All indicated x-rays and 
laboratory tests should be completed as 
deemed necessary by each physician.  In 
that regard, the renal examiner should 
determine if further ultrasounds are 
necessary.  The reports of examination 
should include specific diagnoses as to 
whether the veteran does or does not have 
kidney and right hand disabilities.  With 
respect to alleged kidney disability, the 
renal examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current kidney disorder was 
caused or aggravated by the veteran's 
active military service.  With respect to 
the alleged right hand disability, the 
orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current right hand 
disorder, other than the service-
connected right thumb disorder, was 
caused or aggravated by the veteran's 
active military service.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, in a typewritten 
report.  

3.  After completion of the orthopedic 
and renal examinations, and association 
of those examination reports with the 
record, the RO should arrange for the 
veteran to undergo a VA general medical 
examination.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed as 
deemed necessary by the physician.  The 
examiner should offer an opinion opine as 
to what limitations, if any, the 
veteran's service-connected disabilities 
place upon his employability.  
Specifically, the examiner should 
indicate whether it is as least as likely 
as not that the veteran's service-
connected disabilities (to include any 
kidney and/or right hand disability, as 
appropriate) preclude him from obtaining 
or retaining substantially gainful 
employment.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims for 
service connection for kidney and hand 
disabilities, and for a TDIU, in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  The determinations 
should be made on the merits.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



